Citation Nr: 0413230	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  98-10 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1973, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that granted the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for tinnitus, evaluating each of these 
disabilities as 10 percent disabling effective August 2, 1996 
(the date of the veteran's original service connection 
claim), and also granted the veteran's claim of entitlement 
to a disability rating in excess of zero percent for 
bilateral hearing loss, to 20 percent disabling, effective 
August 2, 1996.  With respect to the 10 percent evaluation 
assigned to his service-connected PTSD, the veteran disagreed 
with this decision in July 1997.  The RO issued a statement 
of the case to the veteran and his service representative in 
September 1997.  The veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial disability 
rating in excess of 10 percent for PTSD when he filed a 
substantive appeal (VA Form 9) in March 1998.  A personal 
hearing was held on this issue at the RO in March 1999.  

It is noted that, by rating decision issued in May 1999, the 
Hearing Officer at the RO granted the veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for PTSD, to 30 percent disabling, effective August 
2, 1996, and denied the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for bilateral 
hearing loss.  As no appeal was initiated with respect to the 
issue of entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss, this decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2003).

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected PTSD, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected PTSD is manifested by 
definite social and industrial impairment, or occupational 
and social impairment with an occasional decrease in work 
efficiency and an intermittent inability to perform 
occupational tasks due to depressed mood, anxiety, and 
chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter. 
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.

In the instant appeal, the issue of the evaluation of PTSD 
arose in the veteran's July 1997 notice of disagreement.  In 
December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.

In any event, after the April 1997 rating action was 
promulgated the AOJ (in this case, the RO), on July 8, 2003, 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the veteran to tell VA or submit any additional 
evidence that could support his claim.  See VAOGCPREC 1-04.

While the notice provided to the appellant on July 8, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in March 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini, supra.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  In a letter dated in September 1996, the 
RO asked the veteran and his service representative to 
provide the approximate dates, times, and places that the 
veteran's claimed in-service stressors had occurred, the 
exact units of assignment, a full description of the events 
that occurred, the full names of any other personnel 
involved, and information concerning any medical treatment 
the veteran had received for PTSD.  The RO advised the 
veteran and his representative in a letter dated in January 
1999 that he was being scheduled for a personal hearing in 
March 1999.  Further, in a letter dated in July 2003, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide, and the need to advise VA of, or to 
submit, any other evidence or information he believed would 
support his claim.  

The veteran and his representative also were provided with a 
copy of the currently appealed rating decision, the May and 
July 1999 rating decisions, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim and the requirement to 
submit medical evidence that established entitlement to an 
initial disability rating in excess of 30 percent for PTSD.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an initial 
disability rating in excess of 30 percent for PTSD poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

At the time that he filed his claim of entitlement to service 
connection for PTSD in August 1996, the veteran stated that 
his in-service stressors stemmed from his duties as an air 
crew chief on combat flights during service in Vietnam.

A review of the veteran's DD-214 indicates that he was 
awarded the National Defense Service Medal, the Vietnam Cross 
of Gallantry, the Vietnam Service Medal, and the Combat Air 
Crew Insignia.  The veteran's military occupational specialty 
(MOS) was as a helicopter dynamic communications mechanic.

On VA PTSD examination in March 1997, the veteran reported 
multiple in-service traumatic experiences including exposure 
to enemy fire during service in the Republic of Vietnam, 
seeing a lot of badly wounded soldiers, handling body bags, 
and evacuating dead and wounded soldiers from combat areas.  
The veteran stated that he had been unemployed for 3 or 4 
years following his separation from service, but that, since 
then, he had been self-employed as a stone cutter.  He also 
stated that he had been using alcohol to self-medicate 
symptoms which he described as recurrent nightmare and 
flashbacks to his Vietnam service.  Mental status examination 
of the veteran revealed good eye contact, no psychomotor 
agitation, normal speech in rate, rhythm, and tone, and an 
appropriate affect.  The veteran's thought process and 
content were within normal limits, his cognition was intact, 
and his insight and judgment were both good.  The veteran's 
Global Assessment of Functioning (GAF) score was 51-60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The examiner 
opined that the veteran was socially and occupationally 
impaired because of his PTSD symptoms and showed enough 
psychological and physical assets that his potential for 
resuming a full social and occupational life was high in the 
near future.  The diagnoses included moderate PTSD.

On VA mental disorders examination in March 1997, the veteran 
complained of hearing voices, having nightmares, startling 
easily, feeling depressed, distrustful, easily angered, and 
suffering from survivor's guilt, difficulty sleeping, cold 
sweats, and past suicidal ideation.  The VA examiner noted 
that the purpose of this examination was to obtain a social 
survey in order to expedite the veteran's service connection 
claim for PTSD.  He noted that the veteran had adequate 
hygiene.  The veteran stated that he had been married for 19 
years to his second wife after his first marriage had ended 
in divorce.  The veteran stated that, following his 
separation from service, he had been unemployed and homeless 
for 3 or 4 years and then spent 19 years as a self-employed 
stone cutter.  He also stated that he was currently 
unemployed.  The veteran reported that he had used illegal 
drugs during service and for a few years following separation 
from service, but he denied any current drug use.  The 
veteran also acknowledged past alcohol abuse, although he 
denied any current drinking.  The veteran stated that he had 
been treated in the Vietnam Veterans Rehabilitation Program 
(VVRP) at the VA Medical Center.  He stated that he had been 
seeing two different psychiatrists for individual therapy and 
was on an antidepressant as well.  The veteran stated that, 
during service, he had been a crew chief and machine gunner 
on helicopters.  The veteran's claimed in-service stressors 
were as noted above.  No further assessment was provided.

In the veteran's Notice of Disagreement received at the RO in 
July 1997, he disputed the 10 percent evaluation assigned to 
his service-connected PTSD and attached a copy of his VA 
outpatient evaluation in May 1997.  This report indicates 
that the veteran complained of nightmares, intrusive memories 
of Vietnam, sleep disturbance, and concentration and anger 
problems.  The veteran reported that he had recently 
dissolved his stone-cutting business because the dynamiting 
involved had reminded him of sounds he had experienced during 
service in Vietnam and was too distressing to him.  He also 
reported that he was currently employed in the timber 
industry.  Mental status examination of the veteran revealed 
no evidence of hallucinations, delusions, looseness of 
associations, or flight of ideas; revealed a dysphoric mood, 
an appropriate affect; and he denied suicidal or homicidal 
ideation.  The psychologist noted that the results of the 
veteran's psychological testing were consistent with a 
diagnosis of PTSD and indicated a severe level of 
symptomatology.  The VA examiner concluded that the veteran 
currently suffered from combat-related PTSD and was 
moderately depressed.

At the veteran's local hearing held at the RO in March 1999, 
he testified that he had served in the Republic of Vietnam as 
a helicopter crew chief and door gunner.  He stated that, 
following his separation from service, "There were times I 
wish[ed] I was dead."  He testified that he experienced 
recurrent dreams and nightmares related to his service-
connected PTSD .  He also stated that he kept to himself at 
home and did not engage in any activities with his family.  
He testified further that his only social activity was 
hunting by himself and he did not trust people.  He reported 
that he experienced concentration and memory problems.  He 
also reported that he experienced severe financial 
difficulties as a result of his inability to maintain 
employment due to his service-connected PTSD.

On a VA outpatient evaluation in March 1999, the veteran 
complained of increased PTSD symptoms and a number of current 
stressors in his life.  Mental status examination of the 
veteran revealed no evidence of hallucinations, delusions, 
looseness of associations, or flight of ideas; and revealed a 
dysphoric mood, an appropriate affect; and he denied suicidal 
or homicidal ideation or intention.  The VA examiner noted 
that the results of the veteran's psychiatric testing were 
consistent with a diagnosis of PTSD and indicated a severe 
level of symptomatology.  The veteran's GAF score was 50, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The diagnoses 
included chronic and severe PTSD.

On VA mental disorders examination in June 1999, the veteran 
reported that he has been married for 21 years.  Mental 
status examination of the veteran revealed average speech 
with normal tone, average vocabulary, and no obvious deficits 
in thinking or memory.  He described feeling depressed and 
irritable and brooding about survivor's guilt.  He reported 
that he was mildly hypervigilant and stated that he suffered 
from insomnia.  The veteran denied any history of suicidal or 
homicidal ideation or intent and also reported periodic 
nightmares and flashbacks to service in Vietnam.  He reported 
that discussing certain topics about the war or hearing 
Vietnamese speech infrequently will cause an anxiety attack.  
The veteran reported that his PTSD symptoms have 
significantly improved since beginning in the VVRP group in 
1996.  He reported that he is self employed picking 
fieldstone for the construction business, and works his own 
hours six days a week year round.  The VA examiner concluded 
that the veteran continued to suffer from mild symptoms of 
PTSD, had developed adequate coping skills, and lived a 
rather productive life, although he continued to be plagued 
by emotional distress related to his service in Vietnam.  The 
veteran's GAF score was 59, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included chronic PTSD.

Reports from the veteran's outpatient mental health therapy 
sessions from the VVRP for the period of 1997 to 1998, 
received at the RO in July 1999, indicate that, in January 
1997, the veteran reported to the VA psychologist that he 
felt better after taking himself off of prescription 
medication.  He also reported that he had been working at his 
business.  In April 1997, the veteran reported that he had 
been doing okay and had been able to get away from dynamiting 
work at a stone quarry which had been "a real PTSD and 
alcohol trigger", according to the VA psychologist.  In 
August 1997, the veteran appeared depressed.  He stated that 
his proposed business had fallen through and he was spending 
most of his time alone.  He also stated that he continued to 
stay away from "people, places and things" in order to 
maintain his sobriety.  In March 1998, the veteran reported 
that he was doing reasonably well, he was much more involved 
with his family, and he was getting ready to expand his stone 
business again.  In April 1998, the veteran complained of 
frequent awakenings during bad dreams and feeling startled 
and frightened.  

It is noted that, in August 2003, the RO scheduled the 
veteran for an updated VA PTSD examination in connection with 
the currently appealed claim; however, the veteran failed to 
report for this examination in September 2003.

On a VA Form 646 dated in February 2004, the veteran's 
service representative contended that the veteran's service-
connected PTSD merited an initial disability rating greater 
than 30 percent.  


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than initially, and currently, evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

The Board also notes that a request for an increased rating 
is to be reviewed in light of the entire relevant medical 
history.  See generally 38 C.F.R. § 4.1 (2003); Payton  v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, in 
Fenderson (cited in the Introduction), the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. 
§ 3.655.  See 38 C.F.R. §§ 3.655 (a), (b) (2003).  This 
regulation provides that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. 
§ 3.655(b) (2003).  

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating psychiatric 
disabilities became effective.  See 61 Fed. Reg. 52700 (Oct. 
8, 1996).  Where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.

Here, the veteran's service-connected PTSD is initially and 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the former criteria for 
evaluating psychiatric disabilities, PTSD was evaluated based 
on the degree of psychoneurotic symptoms and social 
impairment.  The Notes following these criteria emphasized 
that social impairment per se could not be the basis for 
evaluating service-connected PTSD, more than minor 
alterations of mood were required for a compensable 
evaluation, and vague complaints were not to be erected in to 
a concept of conversion disorder.  Finally, these Notes 
provided that only one compensable evaluation could be 
assigned representing the major degree of disability where 
the disability resulted in separate organic and psychological 
or psychoneurotic diagnoses.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the former Diagnostic Code 9411, an evaluation of 30 
percent disabling was available where the psychiatric 
disability was manifested by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  An evaluation of 50 percent disabling 
was available where the psychiatric disability was manifested 
by a considerably impaired ability to establish or maintain 
effective or favorable relationships with people and 
considerable industrial impairment by reason of 
psychoneurotic symptoms reducing reliability, flexibility, 
and efficiency levels.  An evaluation of 70 percent disabling 
was available where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Finally, the 
maximum evaluation of 100 percent disabling was available 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  Id.

Under the new criteria for evaluating psychiatric 
disabilities, effective November 7, 1996, mental disorders 
are evaluated based on the level of occupational and social 
impairment and the presence or absence of symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  An evaluation of 30 percent disabling is 
available under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
where occupational and social impairment is shown with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

An evaluation of 50 percent disabling is available under the 
new criteria where the veteran exhibits occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

An evaluation of 70 percent disabling is available where the 
veteran demonstrates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, intermittently illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  

Finally, the maximum compensable evaluation of 100 percent 
disabling is available where the veteran has total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living (including maintenance of minimum personal hygiene), 
disorientation as to time or place, and memory loss for the 
names of close relatives, the veteran's own occupation, or 
his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
30 percent for PTSD under either the old or new criteria for 
evaluating psychiatric disabilities.  As noted above, the 
veteran failed to report to the VA PTSD examination scheduled 
for September 12, 2003.  The Board finds that good cause has 
not been shown or claimed with respect to the veteran's 
failure to attend this examination.  Accordingly, the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for PTSD shall be rated based 
on the evidence currently of record.  See 38 C.F.R. § 3.655 
(2003).

At the outset, the Board observes that the objective medical 
evidence of record on this claim fails to indicate that the 
veteran's service-connected PTSD results in considerable, 
severe, or total social and industrial impairment such that 
he is entitled to an initial disability rating in excess of 
30 percent under the former rating criteria for evaluating 
psychiatric disabilities.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

The Board also observes that the objective medical evidence 
of record does not establish that the veteran's service-
connected PTSD has resulted in reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; 
occupational and social impairment with deficiencies in most 
areas; or total occupational and social impairment, such that 
he is entitled to an initial disability rating in excess of 
30 percent for PTSD under the new rating criteria for 
evaluating psychiatric disabilities, effective November 7, 
1996.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In this regard, the Board notes that the pertinent medical 
evidence of record indicates that the veteran was first 
diagnosed with PTSD on or about March 1997.  At that time, 
there was no evidence of psychomotor agitation and there was 
normal speech, an appropriate affect, thought processes and 
content were within normal limits, the veteran's cognition 
was intact, and his insight and judgment were both good.  
More importantly, the VA examiner stated that the veteran had 
a high potential for resuming a full social and occupational 
life in the near future, although he was moderately socially 
and occupationally impaired due to his PTSD. 

Mental status evaluation of the veteran in March 1999 
revealed no evidence of hallucinations, delusions, looseness 
of associations, or flight of ideas.  The veteran had an 
appropriate affect and denied any suicidal or homicidal 
ideation.  The veteran's GAF score was 50, indicating serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  However, the veteran was shown to be 
working long hours in a stone business he started up the 
previous year.  A GAF score of 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, or 
frequent shoplifting), or serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The objective findings on that evaluation do 
not show an inability to keep a job; rather, the examiner 
noted that he was functioning in an occupational capacity.  
While the Schedule for Rating Disabilities (Schedule) does 
indicate that the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), it does not assign disability percentages 
based solely on GAF scores.  See 38 C.F.R. § 4.130.  Thus, 
GAF scores do not automatically equate to any particular 
percentage in the Schedule; rather, they are but one factor 
to be considered in conjunction with all of the other 
evidence.  The Board finds that the objective symptomatology 
on this evaluation does not comport with an evaluation 
greater than 30 percent, as the symptoms noted do not result 
in occupational and social impairment with reduced 
reliability and productivity under the old or new criteria.  
The veteran was shown to be working full time in his stone 
business, which required him to deal with many people.  
However, other than the stress of trying to make the business 
a success, no difficulty with reliability or productivity, or 
other difficulty in this occupation was reported.  Further, 
the veteran denied suicidal ideation and had an appropriate 
affect.  Although the examiner noted the negative impact the 
veteran's PTSD was having on his family relationships, 
evaluations of mental disorders are not to be assigned solely 
based upon social impairment.  38 C.F.R. § 4.127(b) (2003); 
see also 38 C.F.R. § 4.129 (1995).

Additionally, three months later in June 1999, the VA 
examiner stated that the veteran suffered from only mild 
symptoms of PTSD and, in fact, he had developed some adequate 
coping skills and lived a rather productive life.  The 
veteran's GAF score was 59, indicating only moderate symptoms 
or moderate functional impairment at best.  

The symptomatology associated with the veteran's service-
connected PTSD fails to show considerable, severe, or total 
social and industrial impairment; or occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective social relationships, nor does it show occupational 
and social impairment with deficiencies in most areas or 
total occupational and social impairment.  Thus, the Board 
finds that an initial disability rating in excess of 30 
percent is not warranted for the veteran's service-connected 
PTSD under either the old or new criteria for evaluating 
psychiatric disabilities.  

The Board notes further that, upon a review of the entire 
record, the 30 percent evaluation assigned to the veteran's 
service-connected PTSD reflects the most disabling that it 
has been since he filed his claim of entitlement to service 
connection, which is the beginning of the appeal period.  
Thus, the Board concludes that a staged rating is not 
warranted for this disability.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his PTSD.  Nor is there 
objective evidence showing that his PTSD markedly interferes 
with employment; rather, the evidence shows the veteran is 
functioning well occupationally.  Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 30 percent to the 
veteran's service-connected PTSD.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to an initial disability 
rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is 
denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



